Citation Nr: 1326761	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-40 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to reopen the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula, also considering whether there was clear and unmistakable error (CUE) in an August 2005 rating decision denying this claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1986 to January 1990 and from January to March 1991.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen his previously denied claim for § 1151 compensation for residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula.

In a May 2011 decision since issued, the Board also declined to reopen this claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an October 2012 memorandum decision, the Court vacated the Board's decision and remanded the claim for further development and readjudication.

In May 2013, the Board in turn remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Specifically, the AMC/RO was to ask the Veteran whether he was alleging CUE in the RO's August 2005 decision initially considering and denying this claim.  In a letter issued later that month, the AMC asked that he clarify this.  The AMC advised him that he had to make specific arguments or pleadings as to what exactly the CUE was and why, if not committed, this would have manifestly changed the outcome of that prior decision, meaning that reasonable minds could not disagree on this point.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  And, ordinarily, when there is an insufficient pleading of CUE in a prior decision, the appropriate disposition is to dismiss the claim without prejudice to refiling, rather than outright or summarily denying the claim.  See Luallen v. Brown, 8 Vet. App. 92, 95 (1995) and Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003).

Because the Veteran did not respond within 30 days of issuance of that May 2013 letter, the AMC continued to deny the claim (as reflected in a June 2013 supplemental statement of the case (SSOC)), and returned the file to the Board.  However, within one month of issuance of that SSOC, the Veteran submitted a statement alleging CUE in the August 2005 rating decision initially considering and denying his claim.  Initial adjudication of this inextricably intertwined claim by the RO/AMC, as the Agency of Original Jurisdiction (AOJ), therefore is required to avoid potentially prejudicing the Veteran as any denial of the CUE component of this claim by the Board, in the first instance, would mean he would lose "one bite at the apple."  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board is again remanding the claim to the RO via the AMC for this initial consideration.

The Board also has preliminarily reviewed the Veteran's electronic ("Virtual VA") file and sees that it contains a July 2013 Informal Hearing Presentation (IHP) from his representative.  The Virtual VA e-folder as well contains additional medical evidence, but this evidence was of record at the time of issuance of the June 2013 SSOC.  The Veteran has submitted still additional evidence in support of his claim that was associated with the claims file after issuance of the June 2013 SSOC, but his representative has waived the right to have the RO/AMC initially consider this additional evidence, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2012).  Since, however, the claim is being remanded, regardless, the RO/AMC will have the opportunity to consider this additional evidence on remand.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


As already alluded to, in July 2013 the Veteran raised the issue of whether there was CUE in the August 2005 rating decision that originally denied his claim for § 1151 compensation.  He made several allegations - specifically, that the RO failed to apply the reasonable doubt doctrine, only mentioned unfavorable evidence and ignored medical evidence that he had submitted in support of his claim, and cited 38 C.F.R. § 3.358 (for claims received by VA before October 1, 1997), as opposed to 38 C.F.R. § 3.361 (for claims instead received by VA on or after October 1, 1997).  He additionally argued that the RO had failed to consider 38 C.F.R. § 3.361 and noted that, according to this VA regulation, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d)(1).  He also included 38 C.F.R. § 3.361(d)(1)(ii) (discussing informed consent) and 38 C.F.R. § 3.361(d)(2) (discussing events not reasonably foreseeable).  He argued that his healthcare provider did not comply with the informed consent requirements of 38 C.F.R. § 17.32 as, while he gave consent, it was not full and informed.  In regards to his assertion that the RO had ignored medical evidence he had submitted in support of his claim, he stated that he had submitted favorable evidence from private physicians that was received at the RO in May 2005, but this evidence was not listed or mentioned in the August 2005 rating decision.  He asserted that reasonable minds could not differ that the result would have been manifestly different but for the alleged errors.

In regard to his assertion that the RO failed to apply the reasonable doubt doctrine, the Board notes that claiming CUE on the basis that the previous adjudication failed to accord the benefit of the doubt does not satisfy the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

However, in light of his other assertions, the Board finds that he has sufficiently raised the issue of whether there was CUE in the August 2005 rating decision.  See Crippen v. Brown, 9 Vet. App. 413, 420 (1996) (in which an appellant reasonably raised a claim for CUE with the requisite specificity because he argued for an earlier effective date asserting that evidence compelling a grant of service connection was of record at the time of the prior final rating decisions); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991) (CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts).

A request for revision based on CUE is an exception to the rule of finality (res judicata) and is grounds to reverse or revise a decision where the evidence establishes CUE in a final and binding RO decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

The Court has defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The Court also has held that such error must be based on the record and the law that existed at the time of the prior decision, not instead on more recent evidence obtained or submitted after the fact.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  But to reiterate, in determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the Veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213, F.3d 1372 (2000).

The Court has propounded the following three-pronged test to determine whether there was CUE in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied, (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort that, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  In order to prevail in a claim for CUE, all three of these prongs must be met.  Id.

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked - and a CUE claim is undoubtedly a collateral attack - the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-12 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994). Examples of situations that are not CUE are a changed diagnosis (a new medical diagnosis that "corrects" an earlier diagnosis considered in a decision) and the VA's failure to fulfill the duty to assist.  The Court also has held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, 
broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). When there is evidence both pro and con on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

As the AOJ, the RO/AMC has not yet addressed the issue of whether there was CUE in the August 2005 rating decision that denied this claim of entitlement to § 1151 compensation for residuals of a right rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula.  However, because a favorable determination on that component of the claim in turn could render moot the question of whether new and material evidence to reopen this claim has been received (as a finding of CUE in the August 2005 rating decision would vitiate the finality of that prior decision), the CUE claim is inextricably intertwined with the claim to reopen and must be adjudicated by the RO/AMC prior to the Board's adjudication of the claim to reopen.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  

As AOJ adjudication of the claim of CUE, in the first instance, is warranted, the Board's consideration of the petition to reopen, at this juncture, would be premature.  

Additionally, the record reflects there are outstanding VA treatment records that need to be obtained.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  But VA treatment records are deemed to be on file as of the date they are compiled, regardless of whether they are in fact contained within the claims folder.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  

Here, VA treatment records from the Omaha VA Medical Center (VAMC) and the Lincoln Community Based Outpatient Clinic (CBOC), dated from March 2001 to April 2012, are of record.  Significantly, however, these records do not include the operative report of the Veteran's January 2002 surgery at the Omaha VAMC.  In the memorandum decision, the Court pointed out that the Veteran had asserted that VA had failed to obtain and consider all treatment records from a VA medical facility in Omaha.  The VA examiner who reviewed the claims file and rendered a medical opinion regarding the claim for compensation under the provisions of 38 U.S.C.A. § 1151 in June 2005 acknowledged review of the claims file as well as the Computerized Patient Record System (CPRS).  The VA examiner specifically stated that he had reviewed the January 17, 2002 operation report.  This examiner also commented that the procedure was explained to the Veteran and informed consent was obtained; but the record before the Board does not include any informed consent forms.  Accordingly, remand is required to obtain any potentially pertinent outstanding VA records.  

Also, during VA treatment in April 2002, the Veteran reported that he was still unable to work due to weakness of his right arm and stated that he was applying for vocational rehabilitation.  In May 2010, he requested a copy of his VA claims folder and vocational rehabilitation records; however, no VA vocational rehabilitation records or folder are presently available for the Board's review.  Such records should be obtained on remand.  See Bell, 2 Vet. App. at 613.  

VA also has a duty to obtain relevant records of treatment provided by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  In addition to asserting that VA had failed to obtain all of his VA treatment records, the Veteran asserted in January 2012 that VA also had failed to obtain private treatment records from St. Elizabeth's Hospital and from Dr. T. S-F.  So, on remand, the AMC/RO should attempt to obtain these identified private treatment records.  38 C.F.R. § 3.159(c)(1).

Remand is required, as well, to obtain Social Security Administration (SSA) records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  The report of a March 2004 medical evaluation obtained in conjunction with the Veteran's claim against VA under the Federal Tort Claims Act reflects that he reported that he had tried to obtain Social Security disability, but had been denied.  SSA records are not currently available for the Board's review.

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that VA's duty to assist was limited to obtaining "relevant" SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  

The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  Here, the March 2004 medical evaluation suggests that the Veteran's claim for SSA disability benefits, even though apparently ultimately denied, pertained to his right shoulder pain and weakness.  Accordingly, the SSA records should be obtained on remand since nonetheless potentially relevant to his VA claim.

Additionally, as alluded to above, the record reflects that the Veteran has filed a claim against VA under the Federal Tort Claims Act in regard to his January 2002 surgery.  While some records, including his December 2002 complaint and request for trial, a July 2004 order denying his motion for summary judgment, and several depositions have been associated with the claims file, one of the depositions (the February 2005 deposition of Dr. S.) is missing pages.  Further, additional records related to this case may contain evidence relevant to the issue on appeal.  On remand, the AMC/RO should attempt to obtain any additional available records related to the Veteran's claim under the Federal Tort Claims Act and associate them with his claim file or Virtual VA e-folder.

As the claim is being remanded, additional notification action pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is warranted.  The Veteran was provided a VCAA notice letter in March 2009 that advised him that his claim for compensation under the provisions of 38 U.S.C.A. § 1151 had been previously denied in the August 2005 rating decision, so resultantly that new and material evidence would be required to reopen this claim.  That letter, however, advised him of the information and evidence necessary to substantiate an underlying claim for service connection, as opposed to an underlying claim for compensation under 38 U.S.C.A. § 1151 - even accepting that, if it is ultimately determined the Veteran is entitled to § 1151 compensation, then the disability is for all intents and purposes treated as a service-connected disability.  In any event, while he was furnished another VCAA notice letter in April 2009, that additional letter also did not inform him of the information and evidence necessary to substantiate the underlying claim for compensation under 38 U.S.C.A. § 1151.  Accordingly, he should be provided a corrective VCAA notice letter on remand.  

Finally, in readjudicating the claim on appeal, the AMC/RO should ensure that it considers 38 C.F.R. § 3.361 (applicable to claims for benefits under § 1151 filed on or after October 1, 1997).  This regulation was not included in the September 2009 SOC.  Under 38 C.F.R. § 19.29, an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the AOJ's determination.  To ensure due process, on remand, the AMC/RO should issue an SSOC that includes the pertinent laws and regulations, including especially 38 C.F.R. § 3.361, as this regulation was not included in the Pertinent Laws; Regulations; Rating Schedule Provisions section of  either the September 2009 SOC or the June 2013 SSOC.  

Accordingly, the case is REMANDED for the following additional development and consideration:

1.  Provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to reopen his claim for compensation under 38 U.S.C.A. § 1151 for residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula.  This notice letter must inform the Veteran of the information and evidence necessary to substantiate the underlying claim for compensation under 38 U.S.C.A. § 1151.  


2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for:  (1) any additional records from the Omaha VAMC or the Lincoln CBOC, dated since January 2002 which are not presently of record, to specifically include the operation report regarding the Veteran's January 2002 right first rib resection with excision of scalenous anterior and medius on the right side as well as any signed consent form(s) regarding that surgery; (2) treatment records from St. Elizabeth's Hospital (as referenced by the Veteran in a January 2012 statement);  and (3) treatment records from Dr. T. S-F. (as also referenced by the Veteran in a January 2012 statement), as well as any additional records identified by the Veteran.

The amount of efforts needed to be expended in obtaining records identified depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.


If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  38 C.F.R. § 3.159(e)(1).

3. Associate with the claims file the Veteran's VA vocational rehabilitation folder.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying those determinations.  

5.  Attempt to obtain all available records from the Veteran's claim against VA under the Federal Tort Claims Act which are not presently associated with the claims file, to include a complete copy of Dr. S.'s February 2005 deposition.

6.  Conduct any other appropriate development deemed necessary.  Then readjudicate this claim in light of this and all evidence of record.  In readjudicating the claim, the AMC/RO MUST consider and address the Veteran's allegations of CUE in the August 2005 rating decision (discussed above), as a finding of CUE in would vitiate the finality (res judicata) of that prior decision.  If, however, the AMC/RO does not find CUE in the August 2005 rating decision, the request to reopen the claim for compensation under 38 U.S.C.A. § 1151 for residuals of a rib resection, including long thoracic nerve palsy, right arm and back pain, and winged scapula, must be readjudicated, and the Veteran and his representative should be furnished another SSOC (which should include citation to and discussion of pertinent laws and regulations, to include 38 C.F.R. § 3.361) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


